Case 3:20-cv-00346-BJD-MCR Document 14-1 Filed 06/16/20 Page 1 of 2 PagelD 123

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE. DIVISION

Plaintiff(s),
-y- Case No.
Defendant(s)
MEDIATION REPORT

In accordance with the Court’s mediation order(s), a mediation conference was held on
, 20 , and the results of that conference are indicated below:

(a) The following individuals, parties, corporate representatives, and/or claims
professionals attended and participated in the mediation conference, and each
possessed the requisite authority:

LC] All individual parties and their respective trial counsel.
C ] Designated corporate representatives.
LJ Required claims professionals.

(b) The following individuals, parties, corporate representatives, and/or claims
professionals failed to appear and/or participate as ordered:

 

 

 

 

 

 

 

 

 

MEDIATION REPORT

Page 1
(Attachment to Mediation Order)(Rev. 7/04)

 
Case 3:20-cv-00346-BJD-MCR Document 14-1 Filed 06/16/20 Page 2 of 2 PagelD 124

(c) The outcome of the mediation conference was:

[| The case has been completely settled. In accordance with Local
Rule 9.06(b), lead counsel will promptly notify the Court of settlement
in accordance with Local Rule 3.08 by the filing of a settlement
agreement signed by the parties and the mediator within ten (10)
days of the mediation conference.

[_] The case has been partially resolved and lead counsel has been
instructed to file a joint stipulation regarding those claims which have

been resolved within ten (10) days. The following issues remain for
this Court to resolve:

 

 

 

 

 

C The conference was continued with the consent of all parties and
counsel. The mediation conference will be held on a date certain not
later than ten (10) days prior to the scheduled trial date. Any
continuance beyond that time must be approved by the presiding
Judge. Mediation Reports will be filed after additional conferences
are complete.

 

 

 

 

[ ] The parties have reached an impasse.
Done this day of , 20 , in
, Florida.
Signature of Mediator

 

Name of Mediator

 

 

Mailing Address

 

City State

Zip Telephone Number

 

 

MEDIATION REPORT Page 2
(Attachment to Mediation Order)(Rev. 7/04)

 
